HENRY, Circuit Judge,
dissenting,
with whom SEYMOUR and LUCERO, Circuit Judges, join.
I join completely in Judge McKay’s dissent. I write separately to emphasize several additional aspects of this case that are particularly troubling to me.
Seldom has Justice Holmes’ warning that “hard cases make bad law” been more true. We are faced with two defendants who certainly appear to be guilty of something, in all likelihood aggravated incest. They stand, according to the majority, still convicted of another crime, in one case indecent liberties, and in the other rape. (The majority does admit that it is unclear whether the convictions were actually vacated. Opinion at 9.) Both the majority and the concurrence, rightly concerned with the defendants’ apparent guilt, struggle to save the convictions.1 Neither of these efforts, however, can withstand constitutional scrutiny.
Judge McKay admirably details the error of the Kansas courts, and his refutations of the majority opinion’s arguments are compelling. I am also troubled, however, by the majority opinion’s characterization of one of the defendants’ statements at oral argument. The opinion describes as a “concession” the statement that the defendants remain convicted of their original crimes. Opinion at 11 (“[Pjetitioners conceded at oral argument that their recorded convictions are rape and indecent liberties with a child — not aggravated incest.”). I do not see how that is a concession, since it is the very basis of the defendants’ appeal: they are asserting that the Kansas courts have held that they cannot be convicted of the crimes for which they remain convicted. That the state courts either showed a modicum of mercy by reducing the sentences or simply followed the legislative intent as to the severity of these crimes does not make the constitutional violation go away — indeed, it worsens it, because the reduction in sentences was informed explicitly by the appropriate sentences for different crimes.
In addition, I simply cannot understand or adopt the majority opinion’s attempt to distinguish this case from Cole v. Arkan*1195sas, 338 U.S. 196, 68 S.Ct. 514, 92 L.Ed. 644 (1948). The majority concludes that the Cole scenario is not before us, but rather “[i]n contrast to Cole, petitioners’ cases did not involve affirmation of a conviction based on one offense, where the underlying conviction was for a separate and distinct offense.” Opinion at 1182. In Cole, the state court said, in essence, “You are not guilty of Crime A, but we find you guilty of Crime B.” Here, the state court said, ‘You cannot be guilty of crime A, but we will continue to say that you are guilty of Crime A while we sentence you for Crime B.” If there is a distinction there, it seems to be one without a difference.
The majority also argues that when “state law nonetheless provides a remedy in the form of a reduced sentence, we cannot conclude that federal law requires (or even permits) a federal court to order that state law provide a more generous remedy.” Id. at 1184. The proper resolution of this case, however, cannot be to reduce the defendants’ sentences, because any sentences imposed for the crimes of which they have been convicted are illegal sentences. Our concern is with constitutionality, not generosity.
While I have no doubt that there has been an error here, I was originally convinced that we could judge that error to be harmless. Judge McKay’s dissent makes it very clear that such a solution is not available to us. Although Neder v. United States, 527 U.S. 1, 119 S.Ct. 1827, 144 L.Ed.2d 35 (1999), is therefore not controlling in this case, Justice Scalia’s dissent in Neder should make us seriously reconsider our decision here. In that dissent, Justice Scalia quoted from one of Alexander Hamilton’s Federalist Papers to remind us just how central juries are to the American criminal justice system:
[T]he friends and adversaries of the plan of the convention, if they agree in nothing else, concur at least in the value they set upon the trial by jury: Or if there is any difference between them, it consists in this, the former regard it as a valuable safeguard to liberty, the latter represent it as the very palladium of free government.
Id. at 31 (Scalia, J., dissenting) (citing The Federalist No. 83, at 426 (M. Beloff ed.1987)).
Justice Scalia went on: “Perhaps the Court is so enamoured of judges in general, and federal judges in particular, that it forgets that they (we) are officers of the Government, and hence proper objects of that healthy suspicion of the power of government which possessed the Framers and is embodied in the Constitution.” Id. at 32 (parenthetical in original). What we are doing in this decision, I fear, seriously undermines one of our most important safeguards to liberty.
Regarding judicial estoppel, I would add to Judge McKay’s remarks only that this circuit’s refusal to date to adopt that doctrine has not been mere oversight. We have previously considered adopting judicial estoppel and have thoughtfully rejected it in both civil and criminal contexts for arguably good reasons. See, e.g., Rascon v. U.S. West Communications, Inc., 143 F.3d 1324, 1330-1332 (10th Cir.1998) (“The Tenth Circuit ... has rejected the doctrine of judicial estoppel as being inconsistent with the spirit of the Federal Rules of Civil Procedure.”) I continue to believe that there might be situations in which something like judicial estoppel would be appropriate, but I hope that we will not invoke the doctrine sua sponte, because we should allow interested and motivated parties to present the best arguments available for and against applying the doctrine to civil and/or criminal cases. (I emphasize in particular that, in one of the criminal cases discussed in both the concurrence and the dissent, it was the gov*1196ernment that argued against applying judicial estoppel to criminal cases. United States v. McCaskey, 9 F.3d 368, 378 (5th Cir.1993)).
No matter how unsettling the results, we do not have one Constitution for good people and another for bad people. The decision that we write today has to cover not only the obviously unsympathetic defendants we have before us. What we say to these bad people will also apply to other less bad people, and even a few good people. The majority’s approach reaches a result that is bound to come back to haunt us until we surely repudiate it in the future.
I respectfully dissent.

. I am confident, especially with the evidence of kinship on which the majority focuses, that the state will be able to mount a vigorous prosecution of each defendant for the proper crime.